DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on November 30, 2020 has been entered.  Claims 1-5 and 7-12 have been amended.  Claims 6 and 13 have been cancelled.  New Claims 14-20 have been added.  As such, Claims 1-5, 7-12, and 14-20 are currently pending in the application, with Claims 7-12 withdrawn from consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 15, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0097109 to Forgacs et al. (“Forgacs”).
With regard to Claim 1, Forgacs discloses a biofabricated, engineered leather comprising a plurality of layers of collagen formed by cultured animal collagen-producing cells.  See, e.g., Abstract, entire document.  Forgacs discloses that the leather can comprise a first collagen-containing material and a second collagen containing material by teaching that the leather has 

Claim Rejections - 35 USC §§ 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Forgacs.
Forgacs does not disclose that material properties of stretchability or rigidity are different among the elongate bodies 9 and the spherical bodies 10.  Nonetheless, it is reasonable to presume that these properties are different.  Support for the presumption is found because elongate bodies 9 are generally stiffer than spherical bodies 10 because of their In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).

Claim Rejections - 35 USC § 103
Claims 2, 3, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Forgacs.
With regard to Claim 2, Forgacs does not specifically disclose an example wherein the collagen comprises recombinant collagen.  Nonetheless, such a feature would be obvious to provide.  Forgacs teaches that the collagen material can be produced by recombinant methods known in the art.  Paragraph [0126].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to utilize recombinant collagen in the multicellular bodies disclosed by Forgacs, since Forgacs suggests that such technology can be used within the scope of their invention without undue burden.  With regard to Claim 3, Forgacs teaches the animal cells can be bovine, porcine, kangaroo, or sheep.  Paragraphs [0023] and [0039].  With regard to Claim 19, Forgacs discloses that a collagen filler can be added between adjacent sheet layers.  Paragraphs [0055] and [0056].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to add a filler of collagen .  

Claims 4, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Forgacs in view of U.S. Patent Application Publication No. 2004/0116032 to Bowlin et al. (“Bowlin”).
With regard to Claim 4, although Forgacs suggests that type III collagen can be used, paragraph [0012], Forgacs does not specifically disclose type III bovine collagen.  Bowlin is also related to leather comprised of collagen materials.  See, e.g., Abstract, entire document.  Bowlin teaches that it is well known to incorporate type III bovine collagen in the collagen to make leather.  Paragraph [0069].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide type III bovine collagen in Forgacs in order to make the leather because Bowlin teaches that such a material is well known for use in the same art, and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics.  In re Leshin, 227 F.2d 197 (CCPA 1960).  With regard to Claim 14, Bowlin teaches that the leather article can comprise fabrics.  Paragraph [0073].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide the leather material in Forgacs as a fabric form in order to generate leather in a sheet form, as shown to be known by .

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787.  The examiner can normally be reached on Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/           Primary Examiner, Art Unit 1789